                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                             1:19 CV 190

ANGELA EARLS,                                 )
                                              )
                     PLAINTIFF,               )                 ORDER
                                              )
v.                                            )
                                              )
FORGA CONTRACTING, INC. and                   )
WILLIAM SCOTT FORGA,                          )
                                              )
                     DEFENDANTS.              )
                                              )


        This matter is before the Court on Plaintiff’s Motion for Final Execution

and Order to Preclude Exempt Property Rights (Doc. 20).1

        A review of the Motion and the docket reveals certain issues. The Motion

indicates that the Notice of Right to Have Exemptions Designated was issued

on October 13, 2020, but the docket shows that the Notice was issued on

September 24, 2020. Doc. 19. More substantively, the Motion indicates that the

Notice together with Schedules of Debtor's Property and Request to Set Aside

Exempt Property were served on Defendant according to law. However, the

record does not include proof of service of these items, as directed by the Notice.

See Doc. 19 at 2 (Notice to the Judgment Creditor). In addition, the proposed

Order presented by Plaintiff asks the Court to find that the judgment has been


1   The Motion references only Defendant William Scott Forga.


        Case 1:19-cv-00190-MR-WCM Document 21 Filed 11/20/20 Page 1 of 2
served on Defendant. Evidence of such service, however, does not appear from

the Motion or the docket.

     Accordingly, Plaintiff’s Motion for Final Execution and Order to Preclude

Exempt Property Rights (Doc. 20) will be DENIED WITHOUT PREJUDICE.

     It is so ordered.

                                Signed: November 20, 2020




     Case 1:19-cv-00190-MR-WCM Document 21 Filed 11/20/20 Page 2 of 2
